DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the IDS filed 12/14/2021.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 12/14/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed 12/14/2021, 7/23/2021, and 6/22/2020 have been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamoto et al., EP 3564976 A1.
a.  Regarding claim 1-6, Kawamoto et al., shows the following:


    PNG
    media_image1.png
    181
    213
    media_image1.png
    Greyscale

wherein R1, R2, R3, R4, R5 and R6 each independently represent a monovalent substituent selected from the group consisting of (1) a hydrogen atom, (2-1) a linear or branched alkyl group having 1 to 20 carbon atoms, (2-2) a linear or branched alkoxy group having | to 20 carbon atoms, (2-3) a linear or branched alkylcarbonyloxy group having 1 to 20 carbon atoms, (3) - SO2M (M represents OH, or an alkali metal alkoxide selected from O"Na*, OLi” and OK", an ammonium alkoxide represented by O'NHs’, a linear or branched alkoxy group having 1 to 20 carbon atoms, or a halogen atom selected from chlorine, fluorine, bromine or iodine), (4) a halogen atom, (5) a carboxy group, (6) a phosphonyl group, (7) a nitro group, (8) a cyano group, (9) a primary, secondary or tertiary amino group, (10) a trihalomethyl group, (11) a phenyl group, and (12) a phenyl group substituted with at least one selected from the group consisting of an alkyl group, a hydroxy group, an alkoxy group, an alkylcarbonyloxy group, a sulfo group and a halogen atom; with respect to the substituents represented by R!, R’, R°, R*, R° and R°, the hydrocarbon chain in one of the substituents may bond to the hydrocarbon chain in the other substituent at any arbitrary position to form at least one divalent chain that forms at least one, 3 5 to 7-membered, saturated or unsaturated cyclic structure along with the carbon atoms to which the substituents bond; the alkyl group, the alkoxy group, or the alkylcarbonyloxy group, which is represented by R1, R2, R3, R4, R5 and R6, or a cyclic hydrocarbon chain formed therefrom may contain 

    PNG
    media_image2.png
    667
    664
    media_image2.png
    Greyscale

2. (Original) The liquid dispersion composition for solid electrolytic capacitor production according to claim 1, wherein R', R”, R>, R*, R° and R° in the general formula (1) each independently represent a monovalent substituent selected from (1) a hydrogen atom, (2-1) a linear or branched alkyl 
3. (Currently Amended) The liquid dispersion composition for solid electrolytic | capacitor production according to claim | or 2, wherein the compound (a) is at least one of a compound (al) of the general formula (1) where R1, R2, R3, R4, R5 and R6 each independently represent a monovalent substituent selected from (1) a hydrogen atom, (2-1) a linear or branched alkyl group having 1 to 20 carbon atoms, (2-2) a linear or branched alkoxy group having 1 to 20 carbon atoms, (2-3) a linear or branched alkylcarbonyloxy group having 1 to 20 carbon atoms, and (4) a halogen atom, and a compound (a2) of the general formula (1) where R! is (3) -SO2M. (See Claim 1 above and claim 8)
4. (Currently Amended) The liquid dispersion composition for solid electrolytic | capacitor production according to any of claims | to 3claim 1, wherein the compound (a) is a compound of the general formula (1) where k is 0.  (See claim 5)
5. (Currently Amended) The liquid dispersion composition for solid electrolytic | capacitor production according to any of claims | to 4claim 1, wherein the conjugated conductive polymer is a polymer of a monomer compound represented by a formula (2): 6 R7 R8 / LS S wherein R’ and R® each independently represent a hydrogen atom, a hydroxy group, an alkyl group with 1 to 18 carbon atoms optionally having a substituent, an alkoxy group with 1 to 18 carbon atoms optionally having a substituent, or an alkylthio group with 1 to 18 carbon atoms optionally having a substituent, or R’ and R® bond to each other to form an alicycle with 3 to 10 carbon atoms optionally having a substituent, an aromatic ring with 6 to 10 carbon atoms optionally having a substituent, an oxygen-containing hetero ring with 2 to 10 carbon atoms optionally having a substituent, a sulfur atom-containing hetero ring with 2 to 10 carbon atoms optionally having a substituent, or a sulfur atom and oxygen atom-containing hetero ring with 2 to 10 carbon atoms optionally having a substituent. (See Claim 1 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805. The examiner can normally be reached M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812